In a proceeding in which an order of protection was issued, the husband appeals from an order of the Family Court, Dutchess County, entered June 13, 1975, which, after a hearing, inter alia, found that he violated the order of protection and awarded petitioner exclusive possession of the marital premises. Order affirmed, without costs or disbursements. We hold that appellant was not denied due process of law and that the Family Court’s determination is supported by the record. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.